Filed 7/13/16 In re K.H. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re K.H., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E065550

           Plaintiff and Respondent,                                      (Super.Ct.No. J251265)

 v.                                                                       OPINION

 H.H. et al.,

           Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         Jacob I. Olson, under appointment by the Court of Appeal, for Defendant and

Appellant H.H.

         William D. Caldwell, under appointment by the Court of Appeal, for Defendant

and Appellant J.H.




                                                              1
       Jean-Rene Basle, County Counsel, Danielle E. Wuchenich, Deputy County

Counsel, for Plaintiff and Respondent.

       The juvenile court terminated the parental rights of H.H. (Mother) and J.H.

(Father) to their daughter, K.H. (Welf. & Inst. Code, § 366.26.)1 Father contends the

juvenile court erred by terminating his parental rights because the court should have

applied the parent-child bond exception (§ 366.26, subd. (c)(1)(B)(i)) or the sibling

relationship exception (§ 366.26, subd. (c)(1)(B)(v)). Mother joins in Father’s

contentions and asserts that if the order terminating Father’s parental rights is reversed,

then the termination of her parental rights should also be reversed. We affirm the

judgment.

                    FACTUAL AND PROCEDURAL HISTORY

       A.     BACKGROUND

       K.H. is female and was born in September 2013. Mother and Father were never

married, and their relationship ended several months prior to K.H.’s birth. Father

resided with friends in Trona. K.H. resided in Trona with (1) Mother; (2) Mother’s son,

W.H.; (3) Mother’s boyfriend, W.Z.; and (4) W.Z.’s two sons, H.Z. and B.Z. W.H. was

born in March 2011; his father is L.L. As of September 2013 L.L. had never parented

W.H.; L.L. was in the military, stationed in Hawaii. In September 2013, H.Z. was six

years old, and B.Z. was four years old.



       1All subsequent statutory references will be to the Welfare and Institutions
Code, unless otherwise indicated.


                                             2
       B.     FIRST DETENTION

       In September 2013, approximately 12 days after K.H.’s birth, a person at H.Z.’s

school contacted San Bernardino Children and Family Services (the Department) to

report that, during a classroom discussion about feelings, H.Z. said his father, W.Z., had

hurt him. H.Z. lifted his shirt and revealed three red marks that appeared to be

abrasions or scratches.

       H.Z. told the Department social worker that Mother and W.Z. struck him. H.Z.

showed the social worker “deep purple bruises on his buttocks and red marks on his legs

and chest.” H.Z. also had a cut under his left eye, and said W.Z. cut him with scissors.

H.Z. said Mother put duct tape on him and placed him in a bathtub “for a long time.”

       B.Z. said W.Z. struck B.Z., but B.Z. did not have any marks on his body. B.Z.

and H.Z. were unkempt and smelled “foul.” W.H. and K.H. were too young to be

interviewed, but they were also unkempt and smelled “foul.”

       Mother told the social worker that H.Z. is sometimes restrained by binding his

hands and feet with duct tape. Mother said she bound H.Z.’s hands and feet with duct

tape, covered his mouth with duct tape, and placed him in a bathtub for two to two and

one-half hours. H.Z. said there was water in the bathtub. The bathtub incident occurred

in September. Mother said she was acting at W.Z.’s direction, after H.Z. was sent home

from school for behavioral issues.

       Mother was arrested due to allegations of child abuse. W.H. and K.H. were

removed and placed together in a foster home.




                                            3
        C.    FIRST JURISDICTION AND DISPOSITION

        Mother, Father, and the Department attended mediation. Mother submitted on

the allegation that she inflicted physical abuse on a non-related child in her care, which

placed W.H. and K.H. at risk of being abused. (§ 300, subd. (a).) Father submitted on

the allegation that his ability to care for K.H. “is in question at this time.” (§ 300, subd.

(g).)

        Mother and Father were present at the contested jurisdiction and disposition

hearing. The court found the foregoing two allegations to be true. The court ordered

K.H. removed from Mother’s and Father’s custody, and declared K.H. a dependent of

the court. The court authorized visitation between K.H., Mother, and Father, once per

week for two hours. In December 2013, K.H. and W.H. were placed in the home of

their maternal grandmother (Grandmother) and step-grandfather (collectively,

Grandparents), in Trona.

        D.    SIX-MONTH REVIEW

        Mother completed her parenting classes and was participating in individual

counseling. Mother intended to plead guilty in her criminal case, which would result in

30 days of community service and five years of probation. Mother was residing with

her aunt and studying for a nursing degree.

        Father completed his parenting classes. Father tested negative in random drug

tests from December 2013 through April 2014. Father moved into a duplex owned by

relatives, so he did not have to pay rent. Father’s home had a room for K.H., and he had

supplies for her. Father was temporarily employed at a mineral plant in Trona.


                                              4
       Mother and Father consistently visited K.H. and no problems were reported

regarding the visits. K.H. and W.H. continued residing together with Grandparents.

       The juvenile court ordered that K.H. and W.H. continue to be removed from

Mother’s and Father’s custody. The court authorized unsupervised visitation between

K.H., Mother, and Father once per week for eight hours or twice per week for four

hours, with the option for the Department to liberalize visitation.

       E.     12-MONTH REVIEW

       Father completed his individual counseling. Father continued testing negative

for drugs in May and June 2014, but was a no-show for one test at the end of June.

Mother moved into a home owned by a relative, so she did not have to pay rent. K.H.

and W.H. spent three days per week with Mother. K.H. spent three days per week with

Father.

       On October 21, 2014, the juvenile court ordered K.H. be placed in Mother’s

custody on a plan of family maintenance. The court authorized Father to have

unsupervised visits with K.H. once per week for eight hours or twice per week for four

hours, with the option for the Department to liberalize visitation.

       F.     SECOND DETENTION

       On March 17, 2015, Father had K.H. in his arms while speaking to a Department

social worker. Father had just picked up K.H. from Mother. K.H. had a “significant

bruise” on her outer thigh, which “appeared looped and was not consistent with an

accidental injury.” Father explained that he dropped off K.H. with Mother on March

13. On March 14, Mother sent an e-mail to Father reflecting K.H. was developing a


                                             5
bruise on her thigh. Mother accused Father of causing the bruise. Father said he did not

cause the bruise. Father told the social worker Mother had previously written in an e-

mail that she could only get K.H.’s attention by striking the child. Father asked Mother

not to hit K.H. Mother said she was joking. Father said Mother accessed his e-mail

account and deleted the e-mail.

       K.B., the mother of two of Father’s other children, said Father was never violent

with her or their two children. Mother also said Father was not violent and does not

physically punish his children, including K.H. Father denied harming K.H.

       The social worker visited Mother’s home. W.H. had “three round bruises on his

forearm, the remnants of a black right eye and a scrape on his lower vertebrae.” The

small round bruises appeared to be a grab mark. W.H. could not explain the injuries.

Mother said W.H. falls and the black eye was caused by a doorknob. W.H. did not visit

Father because they are not related. Mother said she had been experiencing stress due

to school finals, which caused her to suffer canker sores. The middle of Mother’s lower

lip was raw and bordered by vertical lines; the injury was similar to that caused by a hot

glass pipe used to smoke illegal drugs.

       The juvenile court ordered K.H. and W.H. removed from Mother’s custody. The

court granted supervised visitation for K.H., Mother, and Father once per week for two

hours. The court ordered Mother to take a drug test. Mother took the drug test, and the

results were negative.




                                            6
       G.     SECOND JURISDICTION

       W.H. said he received the black eye when he ran into a door at his aunt’s house;

he did not know how his arms were bruised, but that he had probably fallen down.

W.H. explained that Mother takes his toys away when he acts badly. The Department

social worker asked W.H. if Mother struck him. W.H. responded, “No, her don’t. Her

be good.” The social worker asked how K.H. was bruised. W.H. said she fell down at

Father’s house. The social worker asked what Mother does when K.H. acts badly.

W.H. responded, “Her smack her butt, her smack her in the head, her smack her on the

leg and get a bruise.”

       On March 19, 2015, a medical exam was conducted on K.H. at the California

Assessment Center. The results were “suspicious of physical abuse and that further

information was needed.” The exam found an excessive number of bruises and scrapes

on K.H., and that the bruise on K.H.’s right thigh could be from a bite. Father thought

the bruise on K.H.’s thigh looked like a belt mark. Father thought Mother was capable

of striking K.H. with a belt, but had not seen her use an instrument to strike the child—

he had seen her strike the child with her hand. On April 2, K.H. had a bruise on her

arm, which Father said was bite mark from K.H.’s one-year old half-sister. Father had

previously told Mother that his ex-girlfriend’s children “have been hurting [K.H.]”

       On April 8 the Department social worker spoke to K.B., Father’s ex-girlfriend,

who lived next to door to Father, and who was the mother of K.H.’s half-sister, M.B.

K.B. said K.H. and M.B. were five months apart in age and “close to each other.” K.B.

explained the half-sisters “play together [and] sometimes hit each other.” K.B. was


                                            7
aware of M.B. pinching K.H., but did not think the bruise/bite mark was from M.B.

because the mark was too large. Father’s other children were removed on April 29.

       On May 21, a doctor from the California Assessment Center concluded K.H.

appeared neglected due to being underweight. The doctor also found K.H. suffered

“probable physical abuse.” The doctor did not know if the bruise on K.H.’s thigh was a

bite mark, but opined that if it were, then it was from an adult. On June 17, the doctor

found K.H. was “physically doing very well.” K.H. continued residing with her

Grandmother.

       The court found true the following allegations: (1) while in the care of Father

and Mother, K.H. suffered a significant bruise to her outer thigh (§§ 300, subd. (a),

387); and (2) Mother exhibited signs of illegal drug use by the injury to her lower lip,

which impaired her ability to parent (§ 300, subd. (b)). The court ordered K.H. remain

removed from Mother’s and Father’s custody. The court terminated reunification

services. The court authorized K.H., Mother, and Father to have supervised visits once

per week for two hours.

       H.     TERMINATION

       On November 30, 2015, Father’s other children were returned to his custody.

W.H. was to be sent to Hawaii for an extended visit with his father, L.L., for the

purpose of determining “what kind of bond the child and the father have.” K.H.

continued residing with Grandparents. Grandparents were in their mid-forties, and were

willing to adopt K.H. K.H. was bonded to Grandparents and viewed them as her

parents.


                                             8
       Father testified at the termination hearing. K.H. lived with Father for

approximately five months, when she was spending three days per week with Father and

three days per week with Mother. Father had three daughters, K.B., M.B., and H.B.,

who lived next door to him. When K.H. was at Father’s house the three other daughters

spent half their time at Father’s house.

       Father attended all but one-half of one of his visits with K.H. In the six months

prior to the hearing, Father visited with K.H. once per week for two hours. The

supervised visits took place at Grandparents’ house and were supervised by

Grandparents. During the visits, K.H. and Father ate snacks together, played in her

room or outside, watched videos online, and colored. At the beginning of each visit,

K.H. ran toward Father, yelled, “Daddy,” tried to open the gate, and wanted Father to

hold her. At the end of each visit, K.H. got quiet, said “bye,” and tried to avoid being

hugged or kissed by Father. Father loved K.H. and thought she loved him too. Father

believed the two shared a bond.

       The Department social worker, who had worked on the case since December

2014, also testified at the hearing. The social worker had not supervised Mother’s or

Father’s visits, but had spoken to the Grandmother about the visits. Grandmother told

the social worker K.H. was comfortable with Mother and Father. The social worker

recommended parental rights be terminated because K.H. is bonded to Grandparents.

K.H. was removed from Mother’s care when K.H. was approximately two weeks old.

For approximately five months, K.H. spent half the week with Mother, but the

remainder of her life (approximately one year seven months) had been spent with


                                            9
Grandparents. K.H. called Grandmother “Mom.” Additionally, Grandparents had four

children living at home. The four children treated K.H. as a sibling; K.H. was bonded

to the four children. Grandparents had six children total, ranging in age from five to 24

years old. The four children at home were ages 17, 14, nine, and five. The social

worker believed K.H. would receive the greater benefit from being adopted.

       The Department argued that parental rights should be terminated because K.H.

had lived with Grandparents for most of her life and was bonded to them. K.H.’s

attorney also argued in favor of terminating parental rights. K.H.’s attorney spoke with

Father’s other children and found preserving the relationship with those children would

not outweigh the benefit of stability that K.H. would receive from adoption. K.H’s

attorney asserted having K.H. removed twice showed a lack of stability on the part of

Mother and Father. K.H.’s attorney argued K.H. was bonded to Grandparents, with

whom she had lived most of her life. Father’s attorney argued for a lesser plan of legal

guardianship but did not state reasons in support of that position. Mother’s attorney

also argued for a lesser plan of legal guardianship. Mother’s attorney asserted five

months was roughly 20 percent of K.H.’s life, and that Mother had been visiting K.H.

on a weekly basis for all of K.H.’s life, so Mother and K.H. were bonded.

       In regard to the parent-child bond exception, the juvenile court said, “[P]arents

really haven’t occupied a parental role for most of [K.H.]’s life. She was removed in

September of 2013, which is the same month that she was born, and was taken from

their care for more than a year. [¶] She was then removed again in June of 201[4] and




                                            10
has been with the same grandparents during this last removal. She was with them in the

previous removal and it’s clear that that is who her bond is with.

       “In order to find a lesser permanent plan I’d have to find that severing the

parental relationship will greatly harm the child and this isn’t even close. The Court, in

fact, believes it would be severely detrimental to [K.H.] to sever the relationship with

the grandparents. Not that that’s what’s being asked, but the permanency is clearly in

her best interest as reflected by counsel. These are the People who have taken care of

her and taken care of her in a parental role for most of her life. She’s just about two and

a half years old or just over two and a half years old.” The court found it was likely

K.H. would be adopted. The court terminated Mother’s and Father’s parental rights.

                                     DISCUSSION

       A.     FATHER’S APPEAL

              1.     BIOLOGICAL FATHER

                     a)     Facts

       Mother and Father were never married and Father is not named on K.H.’s birth

certificate. Mother and Father ended their relationship several months prior to K.H.’s

birth. Father had not provided support for K.H. prior to her removal by the Department.

       At a hearing in which the first jurisdiction hearing was set as contested, the

juvenile court ordered Father to undergo paternity testing at the Department’s expense.

At the first contested jurisdiction hearing, on November 4, 2013, the court found Father

to be K.H.’s biological father. At the second jurisdiction hearing, the court found Father

to be K.H.’s biological father. In the minute order reflecting the termination of parental


                                            11
rights, Father is described as being K.H.’s biological father. In the juvenile court’s

order terminating parental rights Father is described as being K.H.’s biological father.

       Father received services while this case proceeded in the juvenile court—

parenting classes, individual therapy, and drug testing. Father participated in mediation

related to the first contested jurisdiction and disposition hearing. Father was present at

the first contested jurisdiction and disposition hearing. Father joined in Mother’s

request for a contested hearing for the second jurisdiction and disposition. Father was

present at the second contested jurisdiction and disposition hearing. Father’s attorney

cross-examined witnesses at the hearing. Father testified at the hearing as a witness on

his own behalf. Father also provided the testimony of K.B., the mother of his other

children. Father was present at the termination hearing and testified as a witness on his

own behalf. Also at the termination hearing, Father called the Department social

worker as a witness.

                       b)   Analysis

       The Department contends Father lacks standing to raise issues on appeal because

he is a biological father, rather than a presumed father.

       “The dependency system recognizes four classes of fathers: alleged, natural,

presumed, and de facto.” (In re E.O. (2010) 182 Cal.App.4th 772, 726.) “A natural

father is one who has been established as a child’s biological father. The term ‘natural

father’ means that while the man’s biological paternity has been established, he has not

yet achieved presumed father status. [Citation.] A presumed father is ‘one who

“promptly comes forward and demonstrates a full commitment to his paternal


                                            12
responsibilities—emotional, financial, and otherwise . . . .”’” (Ibid.) A biological father

bears the burden of establishing he is a presumed father, by showing he promptly came

forward and fully committed to his parental responsibilities. (In re E.T. (2013) 217

Cal.App.4th 426, 437.)

          “Only presumed fathers are entitled to reunification services and to possible

custody of the child.” (In re E.O., supra, 182 Cal.App.4th at p. 726.) A juvenile court

may order reunification services for a natural father, if the court determines the services

will benefit the child. (§ 361.5, subd. (a).) A natural father is not entitled to custody of

his child. (In re Zacharia D. (1993) 6 Cal.4th 435, 454; In re E.T., supra, 217

Cal.App.4th at p. 437.)

          “Whenever a party has, by his own statement or conduct, intentionally and

deliberately led another to believe a particular thing true and to act upon such belief, he

is not, in any litigation arising out of such statement or conduct, permitted to contradict

it.” (Evid. Code, § 623.)

          The record reflects Father fully participated in the court process. Father provided

evidence at hearings, participated in mediation, participated in reunification services,

and had three-day visits with K.H. during a five-month period. The Department raised

no objection to Father being treated as a presumed father in the juvenile court, i.e., with

full entitlements, despite Father allegedly lacking standing to do so. On the other hand,

Father was represented by counsel and should have been well aware of the need to

obtain presumed father status to ensure his ability to contest termination of his parental

rights.


                                              13
          It is a close call as to whether the Department should be estopped from arguing a

lack of standing on appeal. (Evid. Code, § 623.) Father should have sought presumed

father status, but he had no reason to do so because the juvenile court and Department

treated him as a presumed father. We conclude, post, that the juvenile court’s judgment

must be affirmed and therefore, for the sake of addressing the issues, will assume,

without deciding, that the Department is estopped from arguing Father lacks standing

because the juvenile court the Department treated Father as though he were a presumed

father.

                 2.     PARENT-CHILD BOND

          Father contends the juvenile court erred by not applying the parent-child bond

exception to terminating parental rights. (§ 366.26, subd. (c)(1)(B)(i).)

          If a juvenile court finds a dependent child is adoptable, then it will terminate

parental rights unless one of the statutorily enumerated exceptions is applicable.

(§ 366.26, subd. (c)(1).) One of the enumerated exceptions provides that parental rights

shall not be terminated if “[t]he parents have maintained regular visitation and contact

with the child and the child would benefit from continuing the relationship.” (§ 366.26,

subd. (c)(1)(B)(i).)

          There is a split of authority as to which standard of review is applicable to a

decision to not apply the parent-child bond exception: (1) substantial evidence;

(2) abuse of discretion; or (3) a hybrid of substantial evidence and abuse of discretion.

(In re Cliffton B. (2000) 81 Cal.App.4th 415, 424-425 [Fourth Dist., Div. Three applied

the substantial evidence standard]; In re Autumn H. (1994) 27 Cal.App.4th 567, 576


                                               14
[Fourth Dist., Div. One applied the substantial evidence standard]; In re Jasmine D.

(2000) 78 Cal.App.4th 1339, 1351 [First Dist., Div. Three applying the abuse of

discretion standard]; In re Aaliyah R. (2006) 136 Cal.App.4th 437, 449 [Second Dist.,

Div. Eight applying the abuse of discretion standard]; In re K.P. (2012) 203 Cal.App.4th

614, 621-622 [Second Dist., Div. Seven applying the hybrid standard]; In re Bailey J.

(2010) 189 Cal.App.4th 1308, 1314-1315 [Sixth Dist. applying the hybrid standard in a

sibling relationship exception case].)

       Father contends we should apply the abuse of discretion standard of review by

reviewing the juvenile court’s findings of fact for substantial evidence, reviewing its

conclusions of law de novo, and reviewing its application of the law to the facts under

the abuse of discretion standard. Because Father refers to three standards of review, it is

unclear exactly which standard he would like applied in this case. We infer, due to the

combination of standards mentioned, that Father would prefer the hybrid standard of

review, and therefore we will apply the hybrid standard.

       The record reflects Father consistently visited K.H. and maintained contact with

her. Thus, we will focus on the beneficial relationship prong of the analysis. Under the

hybrid standard, the issue of whether a beneficial relationship exists is reviewed for

substantial evidence. The decision of whether that relationship constitutes a compelling

reason for termination being detrimental to the child is reviewed for an abuse of

discretion. (In re K.P., supra, 203 Cal.App.4th at p. 622.)




                                            15
       “The benefit to the child from continuing such a relationship must . . . be such

that the relationship ‘“promotes the well-being of the child to such a degree as to

outweigh the well-being the child would gain in a permanent home with new, adoptive

parents.”’” (In re Aaliyah R., supra, 136 Cal.App.4th at p. 449.) “‘The factors to be

considered when looking for whether a relationship is important and beneficial are:

(1) the age of the child, (2) the portion of the child’s life spent in the parent’s custody,

(3) the positive or negative effect of interaction between the parent and the child, and

(4) the child’s particular needs.’ [Citation] ‘[F]or the exception to apply, the emotional

attachment between the child and parent must be that of parent and child rather than one

of being a friendly visitor or friendly nonparent relative, such as an aunt.’” (In re Jason

J. (2009) 175 Cal.App.4th 922, 937-938.)

       At the time of the initial detention, K.H. was less than two weeks old. At the

time of the second detention, K.H. was approximately one and a half years old. At the

time of the termination of parental rights, K.H. was approximately two and a half years

old. This evidence supports the finding that K.H.’s emotional attachment to Father was

weak, because she was extremely young when she was removed, and was still quite

young at the time of termination. K.H.’s youth indicates she would have been bonded

to her caretakers, i.e., Grandparents because they filled a parental role for most of her

young life.

       K.H. spent three days per week with Father for approximately a five-month

period beginning when she was approximately one year old. This evidence supports the

conclusion that K.H.’s emotional attachment to Father was weak because she did not


                                              16
spend a significant amount of time in Father’s care. Again, K.H. viewed Grandparents

as her parents because they served as her parents for most of her life. For example,

K.H. called Grandmother “Mom.”

       It appears from the evidence that Father and K.H. had positive interactions.

During the visits, K.H. and Father ate snacks together, played in her room or outside,

watched videos online, and colored. At the beginning of each visit, K.H. ran toward

Father, yelled, “Daddy,” tried to open the gate, and wanted Father to hold her. While

the interactions were mostly positive, there is nothing indicating Father filled a parental

role in K.H.’s life, as opposed to that of a friendly visitor.

       The final consideration is the child’s needs. K.H. was detained twice within

approximately 18 months. The second detention was due to an unexplained bruise on

K.H.’s thigh. Father’s other children bit and hit K.H. The evidence supports the

conclusion that K.H. needed a parental relationship that was more stable and nurturing

than Father was able to provide. The dual removals within 18 months indicate a lack of

stability. The hitting and biting that K.H. suffered indicate a lack of oversight by

Father. Thus, K.H.’s needs for stability and nurturing would be better served by a

different parental relationship.

       In sum, K.H. was extremely young at the time of the initial removal, so she spent

little time bonding with Father prior to removal; K.H. spent little time in Father’s

custody, so he did not occupy a parental role for a significant period of K.H.’s life;

Father had positive interactions with K.H., but they were more in the nature of a

friendly visitor than a parent; and the evidence reflects K.H.’s needs would be better


                                              17
served by a different parental relationship. Accordingly, because the factors weigh

against application of the parent-child bond, we conclude the juvenile court did not err.

       Father contends the juvenile court erred because he occupied a parental role in

K.H.’s life. Whether there is a beneficial parent-child relationship is reviewed under the

substantial evidence standard of review. (In re K.P., supra, 203 Cal.App.4th at p. 622.)

The substantial evidence standard requires that we look at the evidence in the light most

favorable to the judgment. (In re I.J. (2013) 56 Cal.4th 766, 773.) Father highlights the

evidence that he completed his case plan, had a room in his home for K.H., regularly

visited K.H., and that K.H. yelled “Daddy” when Father visited K.H. Father is focusing

on the evidence in a light most favorable to reversing the judgment. As we have

explained ante, there is substantial evidence supporting the juvenile court’s findings.

Accordingly, we find Father’s argument to be unpersuasive.

                3.   SIBLING EXCEPTION

       Father contends the juvenile court erred by (1) not considering the sibling

relationship exception in regard to the relationship K.H. shares with Father’s other

children; and (2) not applying the sibling relationship exception in regard to W.H. and

K.H., based upon the hope that Grandparents would maintain the half-siblings’

relationship.

       In regard to the exception being applied due to K.H.’s relationship with Father’s

other children, Father has forfeited the issue by failing to raise it below. The burden

was on Father to raise the exception in the juvenile court. (In re Bailey J., supra, 189




                                            18
Cal.App.4th at p. 1314.) Father’s failure to raise the issue below forfeits it for appellate

review. (In re Daisy D. (2006) 144 Cal.App.4th 287, 292.)

         Nevertheless, if Father had raised the issue below and if the juvenile court found

the exception did not apply, the evidence would support that conclusion. The sibling

relationship exception requires the juvenile court to take into consideration “the nature

and extent of the relationship, including, but not limited to, whether the child was raised

with a sibling in the same home, whether the child shared significant common

experiences or has existing close and strong bonds with a sibling, and whether ongoing

contact is in the child’s best interest, including the child’s long-term emotional interest,

as compared to the benefit of legal permanence through adoption.” (§ 366.26, subd.

(c)(1)(B)(v).) The substantial evidence standard of review applies to the question of

whether a beneficial relationship exists. (In re Bailey J., supra, 189 Cal.App.4th at p.

1314.)

         Father had K.H. for three days a week during a five-month period, and his other

children were present “half the time [father] had her.” Thus, for a five-month period,

K.H. spent approximately one and a half days per week with Father’s other children.

Father’s other visits took place at Grandparents’ house, and it does not appear that he

brought his other children to those visits. Given the brief period of time K.H. spent with

Father’s other children, it would be reasonable for the juvenile court to have found K.H.

was not raised in the same home as Father’s other children, K.H. did not have

significant shared experiences with Father’s other children, and that K.H. did not have




                                             19
strong bonds with Father’s other children. As a result, the sibling relationship exception

would not be applicable.

       In regard to W.H., the juvenile court awarded custody of W.H. to L.L. (§ 361.2.)

The law provides that if a non-custodial parent wants to assume custody of a child

following removal, and that placement would not create a risk of detriment to the child,

then the court “shall place the child with the parent.” (§ 361.2, subd. (a).) The court

can order that the nonoffending parent become the legal and physical custodian of the

child, and then terminate its jurisdiction over the child. (§ 361.2, subd. (b)(1).)

       At the time of the termination hearing in K.H.’s case, L.L. had already been

awarded custody of W.H. We infer from the juvenile court’s comments in the record

that jurisdiction in W.H.’s case had been terminated. Thus, if the juvenile court had

found the sibling bond presented a compelling reason not to terminate parental rights,

there would have been no means of bringing the children back together for visits due to

the court having jurisdiction over K.H., but not W.H. (See § 366.26, subd. (c)(1)(B)(v)

[the point of the sibling bond exception is for the children to have ongoing contact].)

       However, to the extent it could be argued that Mother’s parental rights should not

have been terminated because someday she may regain custody of W.H., and thus she

should continue to have parental rights over K.H. for the sake of K.H. and W.H.

someday being reunited, then that possibility of a future reunion would not prevail over

the benefit of legal permanence that K.H. would obtain through adoption. (See

§ 366.26, subd. (c)(1)(B)(v) [“as compared to the benefit of legal permanence through




                                             20
adoption”].) We will assume for the sake of judicial efficiency that K.H. and W.H.

shared a bond, as testified to by the Department’s social worker.

       The abuse of discretion standard of review applies when determining whether the

existence of a beneficial sibling relationship “constitutes a ‘compelling reason for

determining that termination would be detrimental.’” (In re Bailey J., supra, 189

Cal.App.4th at p. 1315.) The evidence reflects K.H. was bonded with Grandparents and

viewed them as her parents, calling Grandmother “Mom.” The juvenile court could

reasonably conclude that the stability K.H. would gain from being legally placed with

Grandparents, who she viewed as her parents, would outweigh a speculative future

reunion with a sibling because the stability was a real prospect, while the sibling

reunion is speculation based upon Mother one day possibly regaining custody of W.H.

Accordingly, we conclude the juvenile court did not err.

       Father contends the juvenile court erred by considering the possibility of

Grandparents maintaining a relationship between K.H. and W.H. when deciding not to

apply the sibling bond exception. The juvenile court said, “[W]ith respect to the sibling

bond, I just placed [W.H.] with his father out of state in Hawaii. So, I don’t even know

that a sibling bond exception in this case is even close to being met. [¶] Clearly they

were raised together, but now that he’s with his non-offending father in another state, I

just cannot find that that would undo any benefit to [K.H.] to have her be adopted by her

grandparents. And as [K.H.’s attorney] indicated, they are also the grandparents of

[W.H.] So, that relationship will hopefully continue. But I can’t find that any sibling




                                            21
bond outweighs the need for permanency by [K.H.]; particularly based on these facts

and the fact that [W.H.] is with his father in Hawaii now.”

       Based upon our reading of the record, the possibility of Grandparents

maintaining a relationship between K.H. and W.H. was not a reason for the juvenile

court’s decision to not apply the sibling exception. Rather, it appears the juvenile court

found the sibling relationship between K.H. and W.H. was not compelling when

weighed against the benefit K.H. would gain from adoption. It appears the juvenile

court considered the option of K.H. possibly maintaining a telephone or online

relationship with W.H. against the option of K.H. having an in-person, parent-child

legal relationship with the Grandparents she viewed as parents, and found K.H. would

gain the greater benefit from the adoption. The juvenile court’s decision was within the

bounds of reason. (See In re Marcelo B. (2012) 209 Cal.App.4th 635, 642 [an abuse of

discretion occurs when the juvenile court exceeds the bounds of reason].) Accordingly,

we conclude the juvenile court did not err.

       B.     MOTHER’S APPEAL

       Mother joins in Father’s arguments on appeal. Mother asserts that if the

termination of Father’s parental rights is reversed, then the termination of her parental

rights should also be reversed. As explained ante, we have concluded the juvenile court

did not err in regard to any issues raised in Father’s appeal. Accordingly, there is no

reason to reverse the judgment as it relates to Mother.




                                              22
                                      DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                    MILLER
                                                             J.


We concur:


RAMIREZ
                           P. J.


McKINSTER
                                 J.




                                          23